Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 19-22, 24, 25, 27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG-RAN WG2 Meeting NB-IOT ad-hoc, R2-Ericsson”) in view of KIM et al. (US Pub. No: 2016/0192420 A1).
	Regarding claim 19, Ericsson teaches a random access method for communication between a user equipment (UE) and a base station (see page 1, Introduction  and Fig.1), comprising: decoding a preamble message and a signal message from a first message transmitted from the UE (see page 4, under section ‘Preamble transmission’ wherein the contention-based random access procedure starting with random access preamble transmission (that includes first message) from the UE to the eNB, is mentioned and also the PRACH time/frequency resources, preamble set, and repetition factor are signalled, is mentioned and see page 4, under section ‘RAR transmission’, wherein in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR), is mentioned); 
when the preamble message is successfully decoded, the base station transmitting a second message configured to request the UE to transmit a third message comprising the signal message (see page 4, under section ‘RAR transmission’, wherein in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR)/second_message, is mentioned and also see page 5, under section ‘Msg3 transmission’, wherein after RAR, UE which has successfully received the RAR, transmitting Msg3 containing the UE identity used for contention resolution and layer 2/3 signalling message & HARQ retransmissions, is mentioned).
Ericsson is silent in teaching the above random access method comprising when the preamble message is successfully decoded while decoding of the signal message is failed, the base station storing the signal message, and transmitting a second message configured to request the UE to transmit a third message comprising the signal message, upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored signal message based on a chase combine mechanism and when both the preamble message and the signal message are successfully decoded, transmitting a fourth message configured to indicate that the random access method is successful.
However, KIM et al. teach a random access method (see Abstract and Fig.5) comprising when the preamble message is successfully decoded while decoding of the signal message is failed (see para [0200] wherein  UE having performed initial transmission of msg1 being designed to monitor msg2 from eNB (that includes the preamble message being successfully decoded), is mentioned, also see [0202] wherein information about a subframe in which MSG2 is transmitted may be pre-signaled to the Rx UE in a broadcast manner and a subframe or a radio frame configured in this way may need to be persistently monitored to decode and demodulate msg3, is mentioned & also see Fig.11 & para [0144] wherein the serving eNB also receives msg3 transmitted by the Tx UE, is mentioned & the Tx UE may become subjects to perform retransmission according to a HARQ retransmission request (which can include decoding of the signal message being failed), is mentioned), the base station storing the 0202]), upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored signal message based on a chase combine mechanism (see para [0147] wherein  it is sufficiently possible to receive and store signals transmitted at different times and increase a coding gain through Chase combining or incremental redundancy of the signals, is mentioned) and when both the preamble message and the signal message are successfully decoded, transmitting a fourth message configured to indicate that the random access method is successful (see paragraphs [0214] wherein msg3 transmitted by the Tx UE may be detected and successfully demodulated by the eNB, is mentioned and the eNB having successfully received msg3 may respond to the Tx UE using msg4, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above random access method of Ericsson to include when the preamble message is successfully decoded while decoding of the signal message is failed, the base station storing the signal message and transmitting a second message configured to request the UE to transmit a third message comprising the signal message, and also to have upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored 
Regarding claim 20, Ericsson and KIM et al. together teach the random access method as claimed in claim 19.
Ericsson further teaches the random access method as claimed in claim 19, wherein the second message comprises at least one of a time adjustment information, a cell radio network temporary identity, and an uplink resource allocation (see page 3, Fig.1, wherein RAR/second message showing TA & UL grant/uplink resource allocation, is mentioned and also see page 4, under ‘RAR transmission’ wherein RAR/second message containing the timing advance/TA & the uplink scheduling grant for Msg3 of the random access procedure, is mentioned).
Regarding claim 21, Ericsson and KIM et al. together teach the random access method as claimed in claim 19.
KIM et al. further teach the random access method as claimed in claim 19, further comprising: when decoding of the signal message from the third message is unsuccessful, storing the signal message from the third message and repeating the step a HARQ retransmission request from eNB (that includes repeating the step of transmitting the second message), is mentioned and also see para [0147] wherein  it is sufficiently possible to receive and store signals transmitted at different times and increase a coding gain through Chase combining or incremental redundancy of the signals, is mentioned) (and the same motivation is maintained as in claim 19).
Regarding claim 22, Ericsson and KIM et al. together teach the random access method as claimed in claim 19.
Ericsson further teaches the method as claimed in claim 19, wherein the fourth message comprises a contention resolution (see page 5 under ‘Msg4 transmission’, wherein when Msg3 has been received by the eNB it replies with Msg4 and this is the final message in the random access procedure resolving possible contention, is mentioned).
Regarding claim 24, Ericsson teaches a UE (see page 3, Fig.1/UE), comprising: implementing a random access method for communication with a base station (see page 1, Introduction and see page 3, Fig.1 for a random access method between UE and eNB), comprising: transmitting a first message to the base station, the first message including a preamble message and a signal message (see page 4, under section ‘Preamble transmission’ wherein the contention-based random access procedure starting with random access preamble transmission (that includes first message) from the UE to the eNB, is mentioned and  also the PRACH time/frequency resources, preamble set, and repetition factor are signalled, is mentioned); and upon in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR)/second message, is mentioned and also the RAR containing the uplink scheduling grant for Msg3 of the random access procedure, is mentioned and also see page 5, para under section ‘Msg3 transmission’ wherein after RAR, UE which has successfully received the RAR, transmitting Msg3 containing the UE identity used for contention resolution and layer 2/3 signalling message & HARQ re-transmissions, is mentioned).
Ericsson is silent in teaching the above UE comprising a processor, a communication circuit and a storage, the processor connected to the communication circuit and the storage, wherein the storage stores program instructions and the processor executes the program instructions to implement the above functions of transmitting first and third messages and receiving second message.
However, KIM et al. teach a UE (see Abstract and Fig.24 for device 10/20/UE) comprising a processor (see Fig. 24, block 11), a communication circuit (see Fig.24, block 13) and a storage (see Fig.24, block 12/memory), the processor connected to the communication circuit and the storage (see Fig.24), wherein the storage stores program instructions and the processor executes the program instructions to implement the functions of transmitting first and third messages and receiving second message (see paragraphs [0329] and [0331]).

Regarding claim 25, Ericsson and KIM et al. together teach the UE as claimed in claim 24.
Ericsson further teaches the UE as claimed in claim 24, wherein the second message comprises at least one of time adjustment information, a cell radio network temporary identity, and an uplink resource allocation (see page 3, Fig.1, wherein RAR/second message showing TA & UL grant/uplink resource allocation, is mentioned and also see page 4, under ‘RAR transmission’ wherein RAR/second message containing the timing advance/TA & the uplink scheduling grant for Msg3 of the random access procedure, is mentioned).
Regarding claim 27, Ericsson and KIM et al. together teach the UE as claimed in claim 24.
rd para wherein if the random-access attempt fails and no response is received within RA response window/preset waiting time, the UE retrying its attempt (that includes retransmitting the first message), is mentioned).
Regarding claim 29, Ericsson and KIM et al. together teach the UE as claimed in claim 24.
Ericsson further teaches the UE as claimed in claim 24, wherein the fourth message comprises a contention resolution (see page 5 under ‘Msg4 transmission’, wherein when Msg3 has been received by the eNB it replies with Msg4 and this is the final message in the random access procedure resolving possible contention, is mentioned).
Regarding claim 30, Ericsson teaches a base station, comprising: implementing a random access method for communication with a UE (see page 1, Introduction  and Fig.1/eNB) comprising: decoding a first message comprising a preamble message and a signal message transmitted from the UE (see page 4, under section ‘Preamble transmission’ wherein the contention-based random access procedure starting with random access preamble transmission (that includes first the PRACH time/frequency resources, preamble set, and repetition factor are signalled, is mentioned and see page 4, under section ‘RAR transmission’, wherein in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR), is mentioned); 
when the preamble message is successfully decoded, the base station transmitting a second message configured to request the UE to transmit a third message comprising the signal message (see page 4, under section ‘RAR transmission’, wherein in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR)/second_message, is mentioned and also see page 5, under section ‘Msg3 transmission’, wherein after RAR, UE which has successfully received the RAR, transmitting Msg3 containing the UE identity used for contention resolution and layer 2/3 signalling message & HARQ retransmissions, is mentioned).
Ericsson teaches the above base station comprising transmitting a second message as mentioned above, but Ericsson is silent in teaching the above base station comprising a processor, a communication circuit, and a storage, wherein the processor is connected to the communication circuit and the storage, the storage stores program instructions, and the processor executes the program instructions to implement random access method for communication with a UE through the communication circuit comprising when the preamble message is successfully decoded while decoding of the signal message is failed, the base station storing the signal message, and transmitting a second message configured to request the UE to transmit a third message comprising 
However, KIM et al. teach a base station (see Abstract and Figures 5 & 24) comprising a processor (see Fig.24, processor 21), a communication circuit (see Fig.24, block 23), and a storage (see Fig.24, block 22/memory), wherein the processor is connected to the communication circuit and the storage (see Fig.24), the storage stores program instructions, and the processor executes the program instructions to implement random access method for communication with a UE through the communication circuit (see paragraph [0329]) comprising when the preamble message is successfully decoded while decoding of the signal message is failed (see para [0200] wherein  UE having performed initial transmission of msg1 being designed to monitor msg2 from eNB (that includes the preamble message being successfully decoded), is mentioned, also see [0202] wherein information about a subframe in which MSG2 is transmitted may be pre-signaled to the Rx UE in a broadcast manner and a subframe or a radio frame configured in this way may need to be persistently monitored to decode and demodulate msg3, is mentioned & also see Fig.11 & para [0144] wherein the serving eNB also receives msg3 transmitted by the Tx UE, is mentioned & the Tx UE may become subjects to perform retransmission according to a HARQ retransmission request (which can include decoding of the signal message being failed), is mentioned), 0202]), 
upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored signal message based on a chase combine mechanism (see para [0147] wherein it is sufficiently possible to receive and store signals transmitted at different times and increase a coding gain through Chase combining or incremental redundancy of the signals, is mentioned), and 
when decoding of the preamble message and the signal message are both successful, transmitting a fourth message configured to notify the UE that the random access method is successful (see paragraphs [0214] wherein msg3 transmitted by the Tx UE may be detected and successfully demodulated by the eNB, is mentioned and the eNB having successfully received msg3 may respond to the Tx UE using msg4, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of Ericsson to include a processor, a communication circuit and a storage, also to have the processor being connected to the communication circuit and the storage, the storage stores program instructions, and the processor executes the program instructions to implement random access method for communication with a UE through the 
Regarding claim 31, Ericsson teaches a device configured to be executed to implement a random access method for communication between a base station and a UE (see page 1, Introduction  and Fig.1), the random access method comprising: decoding a first message comprising a preamble message and a signal message transmitted from the UE (see page 4, under section ‘Preamble transmission’ wherein the contention-based random access procedure starting with random access preamble transmission (that includes first message) from the UE to the eNB, is mentioned and the PRACH time/frequency resources, preamble set, and repetition factor are signalled, is in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR), is mentioned); 
when the preamble message is successfully decoded, transmitting a second message configured to request the UE to transmit a third message comprising the signal message (see page 4, under section ‘RAR transmission’, wherein in response to the detected random-access attempt, the eNB will, as the second step of the random access procedure, transmit the random access response (RAR)/second_message, is mentioned and also see page 5, under section ‘Msg3 transmission’, wherein after RAR, UE which has successfully received the RAR, transmitting Msg3 containing the UE identity used for contention resolution and layer 2/3 signalling message & HARQ retransmissions, is mentioned). 
Ericsson teaches the above device comprising the base station transmitting a second message as mentioned above, but Ericsson is silent in teaching the above device comprising a storage function, stored with program instructions, the program instructions configured to be executed to implement random access method for communication between  base station and UE and the method comprising when the preamble message is successfully decoded while decoding of the signal message is failed, the base station storing the signal message and transmitting second message configured to request the UE to transmit a third message comprising the signal message, upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored signal message based on a chase combine mechanism and 
However, KIM et al. teach a device (see Abstract and Figures 5 & 24) comprising a storage function (see Fig.24, block 22/memory), stored with program instructions, the program instructions configured to be executed to implement random access method for communication between  base station and UE (see paragraph [0329]) and the method comprising: when the preamble message is successfully decoded while decoding of the signal message is failed (see para [0200] wherein  UE having performed initial transmission of msg1 being designed to monitor msg2 from eNB (that includes the preamble message being successfully decoded), is mentioned, also see [0202] wherein information about a subframe in which MSG2 is transmitted may be pre-signaled to the Rx UE in a broadcast manner and a subframe or a radio frame configured in this way may need to be persistently monitored to decode and demodulate msg3, is mentioned & also see Fig.11 & para [0144] wherein the serving eNB also receives msg3 transmitted by the Tx UE, is mentioned & the Tx UE may become subjects to perform retransmission according to a HARQ retransmission request (which can include decoding of the signal message being failed), is mentioned), 	the base station storing the signal message and transmitting second message configured to request the UE to transmit a third message comprising the signal message (see para [0147] wherein it is sufficiently possible to receive and store signals transmitted at different times by eNB, is mentioned and also see para [0155] wherein the eNB transmitting msg2, is mentioned  and also see para [0202]), 
receive and store signals transmitted at different times and increase a coding gain through Chase combining or incremental redundancy of the signals, is mentioned), and
when decoding of the preamble message and the signal message are both successful, transmitting a fourth message configured to notify the UE that the random access method is successful (see paragraphs [0214] wherein msg3 transmitted by the Tx UE may be detected and successfully demodulated by the eNB, is mentioned and the eNB having successfully received msg3 may respond to the Tx UE using msg4, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above device of Ericsson to include a storage function, stored with program instructions, the program instructions being configured to be executed to implement random access method for communication between base station and UE and the method comprising when the preamble message is successfully decoded while decoding of the signal message is failed, the base station storing the signal message and transmitting second message configured to request the UE to transmit a third message comprising the signal message, and also to have, upon reception of the third message transmitted in response to the second message, the base station decoding the signal message from the third message in conjunction with the stored signal message based on a chase  
Regarding claims 32 & 33, Ericsson and KIM et al. together teach the device with a storage function/base station as claimed in claims 31 and 30, respectively.
Ericsson further teaches the device with a storage function/base station as claimed in claims 31 and 30, wherein the second message comprises at least one of a time adjustment information, a cell radio network temporary identity, and an uplink resource allocation (see page 3, Fig.1, wherein RAR/second message showing TA & UL grant/uplink resource allocation, is mentioned and also see page 4, under ‘RAR transmission’ wherein RAR/second message containing the timing advance/TA & the uplink scheduling grant for Msg3 of the random access procedure, is mentioned).
Regarding claim 34, Ericsson and KIM et al. together teach the base station as claimed in claim 30.
KIM et al. further teach the base station as claimed in claim 30, wherein: when decoding of the signal message from the third message is unsuccessful, the processor incorporates with the communication circuit and the storage to store the signal message a HARQ retransmission request from eNB (that includes repeating the step of transmitting the second message), is mentioned and also see para [0147] wherein  it is sufficiently possible to receive and store signals transmitted at different times and increase a coding gain through Chase combining or incremental redundancy of the signals, is mentioned) (and the same motivation is maintained as in claim 30).
Regarding claim 35, Ericsson and KIM et al. together teach the base station as claimed in claim 30.
Ericsson further teaches the base station as claimed in claim 30, wherein the fourth message comprises a contention resolution (see page 5 under ‘Msg4 transmission’, wherein when Msg3 has been received by the eNB it replies with Msg4 and this is the final message in the random access procedure resolving possible contention, is mentioned).
5.	Claims 23, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG-RAN WG2 Meeting NB-IOT ad-hoc, R2-160470, “Random access for NB-IOT”, dated Jan 2016) (herein after known as “Ericsson”) in view of KIM et al. (US Pub. No: 2016/0192420 A1 and further in view of KIM_2 et al. (US Pub. No: 2021/0298045 A1).
Regarding claims 23, 28 and 36, Ericsson and KIM et al. together teach the method/UE/base station as claimed in claims 19, 24 and 30 respectively.

However, KIM_2 et al. teach a method/UE/base station (see Abstract and Fig.6), wherein the base station and the UE operate in an unlicensed frequency band (see para [007] wherein transmitting an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band including receiving information indicating a first time point for uplink signal transmission in the unlicensed band from a base station, is mentioned and also see para [0225]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/UE/base station of Ericsson and KIM et al. to have the base station and the UE operating in an unlicensed frequency band, disclosed by KIM_2 et al. in order to provide an effective mechanism of user equipment for efficiently transmitting an uplink signal through an unlicensed band and also efficiently performing uplink signal transmission in one of a first transmission mode or a second transmission mode according to an operation mode of the UE in wireless communication system.
6.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG-RAN WG2 Meeting NB-IOT ad-hoc, R2-160470, “Random access for NB-IOT”, dated Jan 2016) (herein after known as “Ericsson”) in view of KIM et al. (US Pub. No: 2016/0192420 A1 and further in view of Li et al. (US Pub. No: 2020/0196354 A1).
	Regarding claim 26, Ericsson and KIM et al. together teach the UE as claimed in claim 24.

However, Li et al.  teach a UE (see Abstract and Fig.1/UE) wherein before implementing the random access method, the processor incorporates with the communication circuit to implement a Listen Before Talk LBT mechanism to determine whether a current communication environment is suitable for random access communication (see para [0038] wherein the UE needs to perform LBT with a PSCell of the SgNB and performing the contention-based random access process only after successfully performing the LBT, is mentioned and also see para [0040] wherein a terminal performing LBT on a first carrier before the terminal sends a second preamble on the first carrier to attempt to access a base station, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of Ericsson and KIM et al. to have, before implementing the random access method, the processor incorporating with the communication circuit to implement a Listen Before Talk LBT mechanism to determine whether a current communication environment is suitable for random access communication, disclosed by Li et al. in order to provide an effective mechanism of user equipment for efficiently providing a random access method to resolve a problem that a plurality of UEs cannot simultaneously send preamble signals .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHANG et al. (US Pub. No: 2019/0350000 A1) disclose method including receiving, by a network node, a random access request, wherein the random access request comprises a preamble and a first data block and sending, by the network node, a random access response in wireless communication system.
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
3/25/2022